ICJ_082_ArbitralAward1989_GNB_SEN_1991-11-12_JUD_01_ME_06_EN.txt. 106

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

I agree with the decision reached by the Court. My thought is that, on
some aspects, it could have been stronger than it is. On the main issue as to
whether the Tribunal should have answered the second question put to it
by the Arbitration Agreement, the Court sustains the Award on the
ground that, in holding that it was not competent to reply to that question,
the Tribunal interpreted the Agreement in a way in which it could have
been interpreted without manifest breach of its competence. The Court
did not go on to consider whether the Tribunal’s interpretation was
indeed correct. The explanation lies in the view which the Court took of
the scope of its own authority in these proceedings. I give my reasons
below for holding, first, that, subject to considerations of security of the
arbitral process with respect to finality of awards, the scope of the Court’s
authority did not preclude it from pronouncing on the correctness of the
Tribunal’s interpretation; and, second, that the latter was in fact the cor-
rect interpretation.

I. WHETHER IT Was COMPETENT FOR THE COURT TO PRONOUNCE ON THE
CORRECTNESS OF THE TRIBUNAL’S INTERPRETATION OF THE COMPROMIS

Guinea-Bissau’s chief complaint is that the Arbitration Tribunal failed
to accomplish its mission, in that it was required to answer the second
question put to it by the Arbitration Agreement but did not do so, and that
on this account the Award is a nullity. It appears to me that, the Court
having held that it had jurisdiction, the appropriate course was for it to
determine, in accordance with the applicable principles of treaty interpre-
tation, whether the Arbitration Agreement did require the Tribunal to
answer that question. If the Court’s interpretation differed from that of
the Tribunal, the next step was to see if the latter was equally plausible
with the former. If the two were equally plausible, as being each justified
by some legitimate process of interpretation, considerations of security of
the arbitral process with respect to finality of awards would suggest that
the Court should refrain from substituting its own interpretation for that
of the Tribunal. The Court would be justified in making a substitution
only where it was satisfied that the Tribunal’s interpretation disclosed a
compellingly clear and substantial error as to its powers. A marginal or
debatable case would not suffice.

I should have thought, with respect, that this approach was reasonably
straightforward ; that it had the advantage of enabling the Court to resolve

37
107 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

the point of substance, and of obvious concern to Guinea-Bissau, as to
whether the Tribunal’s interpretation was right or wrong; and that it pro-
vided all the safeguards fairly needed to ensure the stability of the interna-
tional arbitral process.

That has not however been the course followed by the Court. The drift
of the Court’s reasoning moves, indeed, in the direction of a finding that
the Tribunal was right in holding that it was not competent to answer the
second question, and the reader of the Judgment (particularly para-
graph 56) may well think that this is the natural result. The Court, how-
ever, stops short of making a finding to that effect, limiting itself to a
holding in these terms:

“The Tribunal could thus find, without manifest breach of its
competence, that its answer to the first question was not a negative
one, and that it was therefore not competent to answer the second
question.” (Judgment, para. 60.)

The Judgment thus stands arrested at the threshold of the issue whether
the Tribunal was correct in its interpretation of the compromis on the spe-
cific point as to whether it was competent to answer the second question.
The reason is to be found in the Court’s use of the distinction between
nullity and appeal in relation to decisions made in exercise of la compé-
tence de la compétence. Referring to Guinea-Bissau’s argument on the
point in question, the Judgment reads:

“By its argument set out above, Guinea-Bissau is in fact criticizing
the interpretation in the Award of the provisions of the Arbitration
Agreement which determine the Tribunal’s jurisdiction, and propos-
ing another interpretation. However, the Court does not have to
enquire whether or not the Arbitration Agreement could, with regard
to the Tribunal’s competence, be interpreted in a number of ways,
and if so to consider which would have been preferable. By proceed-
ing in that way the Court would be treating the request as an appeal
and not as a recours en nullité. The Court could not act in that way in
the present case. It has simply to ascertain whether by rendering the
disputed Award the Tribunal acted in manifest breach of the com-
petence conferred on it by the Arbitration Agreement, either by
deciding in excess of, or by failing to exercise, its jurisdiction.” (Judg-
ment, para. 47.)

The problem with this approach is that, apart from leaving undeter-
mined a question of importance to one of the litigants as to whether the
Tribunal’s interpretation was in fact correct, it, at least theoretically,
leaves open the possibility that the interpretation was not. For, to charac-
terize the Tribunal’s interpretation as being merely one which could be
placed on the Arbitration Agreement “without manifest breach of its
competence” is to leave open the possibility that some other interpretation
could also be placed on it “without manifest breach of its competence”;

58
108 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

paragraph 47 of the Judgment, quoted above, accepts as much. All of such
possible interpretations could not be right.

The foundation of the Court’s approach lies in the concept of la compé-
tence de la compétence. Certain aspects of the scope and basis of this power
may be briefly noticed for present purposes.

First, as to the scope of the power. This is indeed wide. But, wide as is
the power, its exercise is, of course, limited by the consideration that its
purpose is to ensure that the mission authorized by the compromis does
not fail for want of power to interpret the latter, as historically it was once
feared possible; the purpose is not to permit the Tribunal, through pos-
sible misinterpretations, to endow itself with an original jurisdiction
materially different from that contemplated by the Parties. This, if it hap-
pened, would be ruinous to the older and even more fundamental principle
extra compromissum arbiter nihil facere potest. As observed by one commen-
tator, recalling the position taken by the United States commissioner in
The Betsey, “La règle de la compétence de la compétence et l’excès de pou-
voir ne se concevaient pas l’un sans l’autre: mieux ils s’expliquaient l’un
par l’autre” (Georges Berlia, “Jurisprudence des tribunaux internationaux
en ce qui concerne leur compétence”, Collected Courses of the Hague
Academy of International Law, Vol. 88, p. 109, at p. 129). In the words of
another, “si l'arbitre est juge de sa compétence, il n’en est pas le maitre”
(Charles Rousseau, Droit international public, Vol. 5, 1983, p. 326,
para. 312). That the two principles referred to are in tension has been
noticed in the literature (R. Y. Jennings, “Nullity and Effectiveness in
International Law”, in Cambridge Essays in International Law, Essays in
Honour of Lord McNair, 1965, p. 64, at p. 83). In the present case, that
general tension surfaces as a specific legal problem needing to be
addressed and resolved by the Court. In short, la compétence de la compé-
tence being not absolute but qualified, the question here, as in all cases, is
not whether the Tribunal has exercised the competence simpliciter, but
whether the Tribunal has exercised it within the bounds to which it is
always and necessarily subject.

Next, as to the basis of the power. The question has been discussed in
the books as to whether the finality of an arbitral award rests on the treaty
of submission or on the authority which international law attaches to deci-
sions of tribunals vested with jurisdiction to decide with obligatory force,
or indeed on both (see, inter alia, Louis Cavaré, “L’arrét de la CIJ du
18 novembre 1960 et les moyens d’assurer l’exécution des sentences arbi-
trales”, in Mélanges offerts à Henri Rolin, 1964, p. 39, at pp. 41-42; and
J.C. Witenberg, L'organisation judiciaire, la procédure et la sentence inter-
nationales, 1937, pp. 352-353). That the treaty of submission does have a
role is, however, generally admitted. Hertz connected the two ideas this
way:

59
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 108

qui serait elle aussi une interprétation qui pouvait être retenue sans qu'il y
ait «méconnaissance manifeste de sa compétence »; le paragraphe 47 de
l'arrêt, cité ci-dessus, admet ces conclusions. Or, toutes les interprétations
possibles ne sauraient être justes.

La démarche de la Cour s’appuie sur le concept de la compétence de la
compétence. Certains aspects de la portée et du fondement de ce pouvoir
méritent qu’on s’y arrête brièvement.

Pour ce qui est de la portée de ce pouvoir, elle est certes très large. Mais
aussi large fût-elle, son exercice est évidemment limité par une considéra-
tion relative à son but, qui est de faire en sorte que la mission que le
compromis confie au Tribunal n’en vienne pas à échouer par absence de
compétence à interpréter le compromis — comme, historiquement, on l’a
craint — et non de permettre au Tribunal, par d'éventuelles fausses inter-
prétations, de s’arroger une compétence originelle sensiblement diffé-
rente de celle envisagée par les Parties. Si tel était le cas, ce serait la fin
d’un principe plus ancien et plus fondamental encore, celui qu’exprime
l’adage extra compromissum arbiter nihil facere potest. Comme l’a fait
observer un commentateur, en rappelant la position prise par le délégué
des Etats-Unis dans l’affaire The Betsey: « La règle de la compétence de la
compétence et l’excés de pouvoir ne se concevaient pas l’un sans l’autre:
mieux ils s’expliquaient l’un par l’autre.» (Georges Berlia, « Jurispru-
dence des tribunaux internationaux en ce qui concerne leur compé-
tence», Recueil des cours de l'Académie de droit international de La Haye,
t. 88, p. 129.) Ou, comme l’a dit un autre auteur: «si l'arbitre est juge de sa
compétence, il n’en est pas le maître » (Charles Rousseau, Droit internatio-
nal public, vol. 5, 1983, p. 326, par. 312). L’antagonisme existant entre ces
deux principes a été relevé par la doctrine (R. Y. Jennings, « Nullity and
Effectiveness in International Law», dans Cambridge Essays in Interna-
tional Law, Essays in Honour of Lord McNair, 1965, p. 83). En cette
instance, cet antagonisme général constitue le probléme juridique
spécifique que la Cour se doit d’examiner et de résoudre. Bref, la com-
pétence de la compétence n’est pas absolue, mais qualifiée; la question
qui se pose dans cette affaire, comme dans toute affaire, est non de savoir
si l’arbitre a exercé sa compétence simpliciter, mais s’il l’a exercée dans
les limites auxquelles cette compétence est toujours et nécessairement
soumise.

Quant au fondement de ce pouvoir, la question a été posée dans de
nombreuses études de savoir si le caractère définitif d’une sentence arbi-
trale repose sur le compromis ou sur l'autorité que le droit international
confère aux décisions des tribunaux investis du pouvoir de rendre des
décisions obligatoires, ou encore sur les deux (voir, entre autres,
Louis Cavaré, « L'arrêt de la CIJ du 18 novembre 1960 et les moyens
d’assurer l’exécution des sentences arbitrales», dans Mélanges offerts à
Henri Rolin, 1964, p. 41-42, et J.C. Witenberg, L'organisation judiciaire, la
procédure et la sentence internationales, 1937, p. 352-353). Il est cependant
généralement admis qu’un rôle revient au compromis. Hertz met en
rapport ces deux idées comme suit:

59
110 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

From the point of view of the scope and basis of la compétence de la
compétence, the juridical problem which arises may therefore be
expressed thus : when the parties invest an arbitrator, whether expressly or
by implication of law, with competence to interpret the compromis, within
what limits, if any, are they to be understood as thereby engaging to be
bound by an exercise of the competence by the arbitrator which results in
a misinterpretation by him of the compromis concerning his powers? In
the present case, the question would be whether it was the will of the Part-
ies that they should be bound by a misinterpretation — if there was any —
of the compromis on the important and major issue as to whether the
second question was required to be answered. Conceivably, in the larger
interests of securing a resolution of their dispute, the Parties might be
understood as having undertaken to be bound by decisions made within
some tolerable margin of appreciation as to competence in minor matters
even though erroneous. Should they be understood as having undertaken
to be likewise bound by erroneous decisions as to the powers of the Tribu-
nal going to the substance of its mission ? Scarcely so. But then, when such
a question arises, as it in effect arises here, how is it to be answered unless
the Court can say whether, as a matter of treaty interpretation, the Tribu-
nal’s decision was indeed correct? It is not clear why the Court must
instead regard the matter as concluded by the fact that the Tribunal has
placed on the compromis an interpretation which could have been placed
on it without manifest breach of its competence. That way of putting it
leaves open the possibility that, while such an interpretation might well be
right, it could, at least in theory, be also wrong.

It may be useful to consider two cases involving contentions of nullity
of an arbitral award, namely, the Orinoco Steamship Co. case and the case
of the Arbitral Award Made by the King of Spain on 23 December 1906.

In the Orinoco Steamship Co. case the Permanent Court of Arbitration
made the point that “the appreciation of the facts of the case and the inter-
pretation of the documents were within the competence of the umpire”
and that —

“his decisions, when based on such interpretation, are not subject to
revision by this tribunal, whose duty it is not to say if the case has
been well or ill judged, but whether the award must be annulled; that
if an arbitral decision could be disputed on the ground of erroneous
appreciation, appeal and revision, which the Conventions of the
Hague of 1899 and 1907 made it their object to avert, would be the
general rule” (The Hague Court Reports, ed. J. B. Scott, 1916, p. 226, at
p. 231).

These remarks, particularly about “the appreciation of the facts of the
case and the interpretation of the documents” being “within the compe-
tence of the umpire”, related to decisions made by him on the merits of the
case, not to decisions made by him in exercise of la compétence de la

61
111 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

compétence, the point being that a challenge of nullity against a decision of
the latter kind does not entitle the reviewing forum to revise the Tribunal’s
appreciation of the facts and documents leading to its decision on the
merits. As to decisions made in exercise of la compétence de la compétence
(relating in the particular case to a duty under the compromis to apply
absolute equity), it would seem that the Permanent Court of Arbitration
proceeded directly to consider whether the decision made by the umpire
as to his powers, or the way they should be exercised, was correct.

The decision of this Court in the case concerning the King of Spain's
Award likewise did point out “that the Award is not subject to appeal and
that the Court cannot approach the consideration of the objections raised
by Nicaragua to the validity of the Award as a Court of Appeal” (Z.CJ.
Reports 1960, p. 214, and paragraph 25 of the Judgment in this case). How-
ever, itis difficult to see this consideration at work when the Court came to
deal with what appeared to be a challenge to an exercise of the arbitrator’s
compétence de la compétence. The Court did dispose of one branch of the
arguments by taking the view that certain possible interpretations of the
articles of the Gamez-Bonilla Treaty relating to the procedure for appoint-
ing the arbitrator were interpretations which could have been placed on
those provisions in exercise of the power of the two national arbitrators to
interpret them; but this concerned the constituent “power of the [two
national] arbitrators to interpret and apply the articles in question in order
to discharge their function of organizing the arbitral tribunal” (ibid,
p. 206), and not the functions of the tribunal after it had been set up. As
regards these functions, one question which did arise was whether the
adjudicating arbitrator misconstrued the compromis in assuming that it
gave him power to grant compensations in order to establish a well-
defined natural boundary line. It does not appear that the Court
approached the problem on the basis that the only question before it was
whether the interpretation made by the arbitrator was one which could
have been made by him without manifest breach of competence; it deter-
mined that the interpretation made by him was in fact correct, and it did so
after carrying out its own “examination of the Treaty” and making its own
interpretation (ibid., p. 215). My understanding is that when the Court said
that it was not a Court of Appeal and added that it “is not called upon to
pronounce on whether the arbitrator’s decision was right or wrong” (ibid.,
p. 214), the decision of the arbitrator to which it was there referring was his
decision on the merits of the case, not his decision interpreting the compro-
mis as to his powers when dealing with the merits. As mentioned above,
my impression is similar as regards the corresponding remark by the
Permanent Court of Arbitration in the Orinoco Steamship Co. case.

In both of the two cases mentioned, the references by the reviewing
forum to the distinction between appeal and nullity seemed intended by it
as a reminder to itself that in a case of nullity it should not stray into a
re-assessment of the merits of the decision being challenged, the only
issue before it being whether the decision resulted from a valid exercise of

62
112 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

adjudicating power, not whether, if it did, it was correct on the merits.
Without dogmatically excluding the possibility of other interpretations, I
do not understand either of the two cases to be suggesting that, where a
case of nullity is based on a challenge to the correctness of an interpreta-
tion made by the tribunal of the compromis concerning its powers, the
reviewing forum is confined to asking merely whether the interpretation
made by the tribunal was one which could have been made by it without
manifest breach of its competence and is excluded from pronouncing on
the correctness of the interpretation where this is held to be one which
could have been so made. In the exercise of such powers of adjudication
as it may in fact have, a tribunal undeniably has powers of appreciation
over the factual and documentary material laid before it for evaluation
and decision. So also, to some extent, where the competence of the tribu-
nal depends on its appreciation of some matter in its relationship to the
jurisdictional provisions of the compromis (Interpretation of the Greco-
Turkish Agreement of 1 December 1926 (Final Protocol, Article IV), Advisory
Opinion, 1928, P.C.LJ., Series B, No. 16, pp. 19-22; and J. L. Simpson and
Hazel Fox, International Arbitration, Law and Practice, 1959, p. 252). But
such powers of appreciation are of a significantly different order from
powers of appreciation as to what powers of adjudication are in the first
instance conferred on the tribunal by the compromis itself.

For practical purposes, the difference between the Court’s view and
that offered here may well be one of approach, rather than one of result.
But perhaps some importance may be attached to the approach. I agree
with the view, underlying the Court’s decision, that its authority to review
the Tribunal’s interpretation of the compromis is limited, but I differ as to
the basis of the limitation. I regard the limitation not as one which in
principle precludes the Court from pronouncing on the correctness of the
Tribunal’s interpretation, but as one which requires a certain measure of
caution on the part of the Court when so pronouncing: I would link the
limitation directly and firmly to considerations of stability of the arbitral
process with respect to finality of awards, and to the consequential need
for the Court to observe appropriate standards of cogency in determining
whether its own interpretation of the compromisis so convincingly clear as
to warrant displacement of the Tribunal’s, should the two be different. I
believe this view conforms to the tendency of such jurisprudence as there
is on the point. I do not see the limitation as being linked to any idea that,
as seems implied by paragraphs 47 and 60 of the Judgment of the Court,
because these are not appeal proceedings, the Tribunal should be
regarded by the Court as having an unreviewable freedom to select any
of a number of possibly different interpretations of the compromis as to the
substance of its mission, provided they are interpretations which could be
made “without manifest breach of its competence”.

With respect, then, I am not persuaded that it is a satisfactory approach
to a challenge of nullity to seek to determine it by merely asking whether

63
113 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

the tribunal’s interpretation of the compromis as to its powers was one
which could have been made without manifest breach of its competence.
More particularly, I consider that there was nothing in law to prevent the
Court from pronouncing on the issue whether the Tribunal in this case
was correct in interpreting the Arbitration Agreement to mean that it was
not called upon to reply to the second question put to it.

II. WHETHER THE TRIBUNAL WaS CORRECT IN INTERPRETING THE
COMPROMIS TO MEAN THAT IT Was NOT CALLED UPON TO ANSWER THE
SECOND QUESTION

I am of opinion that the Tribunal was correct in interpreting the compro-
mis to mean that it was not called upon to reply to the second question.

Guinea-Bissau’s contention that recourse should have been had to the
second question is based on its argument that the overriding object and
purpose of the Arbitration Agreement, particularly as suggested by the
Preamble, was that there should in any event be a delimitation by a single
line of all the maritime spaces of the Parties which were the subject of the
dispute between them. This was the premise on which learned counsel for
Guinea-Bissau put its case when he said:

“the first and second questions asked in Article 2 were the parts of an
overall question: what is the maritime boundary, namely the boun-
dary of all the maritime spaces? If it derived from the exchange of
letters, the reply to the overall question would stem from that to the
first question; otherwise, it would stem from the reply to the second.”
(Public sitting of 9 April 1991 (afternoon), CR 91/7, p. 58, Profes-
sor Galväo Teles.)

This interpretation of the two questions, founded on the desideratum of a
comprehensive delimitation, is attractive; some support for it may indeed
be claimed from the jurisprudence which, in several well-known cases,
warns of the limitations of a narrow grammatical approach which, by inhi-
biting the Court from ascertaining what the parties really did mean when
they used the words falling to be construed, could result in the defeat of
the true object and purpose of a treaty.

But, taking full account of the flexibility of that jurisprudence, is
Guinea-Bissau’s reading of the two questions reasonably reconcilable
with their actual formulation? Without any necessity to call upon the fra-
vaux préparatoires, | would grant that the Arbitration Agreement itself
does indicate a general desire of the Parties for a comprehensive settle-
ment of their dispute. Yet, it appears to me that the operative provisions of
the Agreement demonstrate a specific intention not fully congruent with
that general desire, in the sense that the intention, as so demonstrated, was
indeed to realize that desire, and to realize it through the arbitration pro-
vided for, but only subject to a condition precedent which, as it turned out,

64
114 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

was not satisfied. It is this partial discrepancy between apparent wish and
specific machinery which constitutes the special legal problem in this
case. How is the problem to be resolved?

The key provisions of the Arbitration Agreement, as set out in Article 2,
put two questions to the Tribunal, stated in such a way as to make it clear
that, while the first question had to be answered in any event, the second
had to be answered only “[iln the event of a negative answer to the first
question .. .”. Thus, the very structure of the provision contemplated the
distinct possibility that only the first of the two questions might require to
be answered. This being so, to make good the argument that the Tribunal
was obliged to produce a comprehensive delimitation in any event, it
would have to be shown that the Tribunal was both competent and bound
to produce such a delimitation by way of answer to the first question if, for
any reason, that question alone fell to be answered. However, it seems
clear (and this aspect is revisited below) that a comprehensive delimita-
tion could in no circumstances be produced by way of answer to the first
question. It being also clear that that question could nevertheless be the
only question requiring to be answered, it follows that the argument that
the Tribunal was obliged in any event to produce a comprehensive delimi-
tation fails. With that failure, the conceptual foundation of Guinea-
Bissau’s case is removed. And the case ends.

What, however, is the position if this conclusion is wrong? As has been
seen, Guinea-Bissau’s argument was this — that a comprehensive delimi-
tation was necessary in any event, and that, accordingly, if the answer of
the Tribunal to the first question did not in fact produce such a delimita-
tion, it was necessary to pass to the second question in search of one. This
argument might seem to imply that Guinea-Bissau was taking the position
that the first question did embrace the possibility of establishing a com-
prehensive delimitation under it. However, it has to be recalled that, in the
arbitral proceedings, Guinea-Bissau resisted, and successfully resisted, a
contention by Senegal that an answer to the first question, upholding the
1960 Agreement, could produce a comprehensive delimitation. Senegal,
for its part, accepted the Tribunal’s decision on this point. Before this
Court neither side took the position that it was possible, even theoreti-
cally, fora comprehensive delimitation of any kind to be produced by any
conceivable answer to the issue raised in that question as to whether the
1960 Agreement had the force of law in the relations between the Parties.
That question was simply not directed to the establishment of a compre-
hensive delimitation of any kind. Thus, although it is perfectly true, as
repeatedly emphasized by Guinea-Bissau, that the Tribunal’s answer to
the first question did not in fact produce a comprehensive delimitation,
there is no point in saying so if, to begin with, that question was not
directed to the establishment of any such delimitation. There would be no
point in saying so because the statement would be based on a non-existent
premise. Accordingly, the fact that no such delimitation was effected

65
115 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

under the first question did not in logic provide a reason for having
recourse to the second question.

It may be argued that, although, for the reasons given by the Tribunal,
the 1960 line could not constitute a comprehensive delimitation, this did
not mean that the first question could not be construed as asking the Tribu-
nal to say whether that line, if upheld, constituted such a delimitation,
and that the answer which the Tribunal gave amounted to a partially nega-
tive answer to the question thus understood. It is difficult, however, to
discover in the wording of the question the ingredients of such a construc-
tion. A possible argument is that the reference in the question to “the rela-
tions” between the Parties was a reference to their relations in respect of
the boundary throughout all of the existing maritime spaces, and not
merely those maritime spaces which existed in 1960, with the result that
the Tribunal, if it upheld the 1960 Agreement, would be required to con-
sider whether the Agreement governed all of their relations in this com-
prehensive sense. My difficulty with the argument is that it seems
necessary to distinguish “the relations” between the Parties from the sub-
ject-matter of the relations. The word “relations” by itself means the “var-
ious modes in which one country, state, etc., is brought into contact with
another by political or commercial interests” (The Shorter Oxford English
Dictionary, 3rd ed., 1984, p. 1796), or “the connections between . ..
nations” (Webster’s New Dictionary and Thesaurus, Concise Edition, 1990,
p. 459). It appears to me that these “connections” may concern a variety of
interests and that a reference to the former does not by itself suffice to
identify the latter. Accordingly, the reference in the first question to “the
relations” between the Parties does not by itself identify the particular
maritime spaces which those relations concern. These are to be collected
from the reference in the question to the 1960 Agreement, which of course
concerned only some of the existing maritime spaces of the Parties. In
effect, in asking whether the 1960 Agreement had the force of law in the
relations between the Parties, the first question was asking whether the
Agreement had such force as regards the boundary delimiting the mari-
time spaces referred to in the Agreement, and not also as regards maritime
spaces not therein referred to. There is nothing in the question which sup-
ports the view that it was asking the Tribunal to say whether the 1960 line,
if upheld, was to have an extended application throughout all of the exist-
ing maritime spaces of the Parties.

It may be said that this conclusion does not represent the Tribunal’s
own interpretation of the first question. Having held that the 1960 Agree-
ment had the force of law in the relations between the Parties, the Tribunal
passed on to consider the spatial application of the Agreement. Senegal
had contended that, by reason of certain factors, the line laid down by the
1960 Agreement applied to all of the maritime spaces of the Parties as now
known to international law, and was accordingly no longer restricted to
the spaces specified in the Agreement itself. Speaking in this connection,
the Tribunal said:

66
116 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

“The Tribunal is not attempting to determine at this point whether
there exists a delimitation of the exclusive economic zones based ona
legal norm other than the 1960 Agreement, such as a tacit agreement,
a bilateral custom or a general norm. It is merely seeking to determine
whether the Agreement in itself can be interpreted so as to cover the
delimitation of the whole body of maritime areas existing at present.”
(Award, para. 83.)

Do these remarks mean that the Tribunal understood the first question to
be asking it to say whether the delimitation effected by the 1960 Agree-
ment, if upheld, governed all of the maritime areas existing at present? If
so, the answer which it gave — that the Agreement applied only to the
territorial sea, the contiguous zone and the continental shelf — may well
be regarded as a negative answer to the first question and as therefore
requiring recourse to the second.

However, reading the quoted statement in context, I do not think it
shows that the Tribunal understood the first question to be asking it to say
whether the 1960 line applied comprehensively. In response to Senegal’s
contention, the Tribunal carefully differentiated between the delimitation
effected by the 1960 Agreement itself and any possible additional delimi-
tation subsequently effected on the basis of “a legal norm other than the
1960 Agreement, such as a tacit agreement, a bilateral custom or a general
norm”. The Tribunal held that the first question was confined to the
1960 delimitation and raised no issue about any other possible delimita-
tion. Consequently, the Tribunal was concerned under the first question
only with the spatial application of the delimitation effected by the
1960 Agreement itself, and not also with the spatial application of any
possible additional delimitation subsequently effected on a basis other
than that Agreement. It was precisely because the Tribunal understood
the first question in this limited way that it rejected Senegal’s contention
that the 1960 Agreement applied to all existing maritime spaces. That was
a negative answer to a question raised by Senegal; it was not a negative
answer to the first question presented by the Arbitration Agreement.

Nor could the Tribunal’s answer be regarded as a partial answer to the
first question. The non-applicability of the 1960 Agreement to maritime
spaces not referred to in it does not mean that the Agreement was not
wholly in force. How far the Agreement had the force of law in the rela-
tions between the Parties was to be measured by reference to the maritime
spaces to which it referred, not by reference to maritime spaces to which it
did not refer. The Agreement was in force between the Parties to the entire
extent visualized by its own terms; it was fully in force.

There could be argument — and such argument was in fact advanced by
Senegal — that the Tribunal’s task was merely to say whether the

67
117 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

1960 Agreement had the force of law “in the relations between the” Part-
ies, and that it was not required to determine the field of application of the
Agreement, if upheld. I do not pursue that question, because even if the
Tribunal was so required, the answer which it gave, both as to the applica-
bility and the scope of the Agreement, could not, in my opinion, be
regarded as a negative answer so as to require recourse to the second
question.

For the reasons given, it appears to me that the two questions were not
directed to the achievement of the same thing. They were both concerned
with the same general subject, but they were addressed to different aspects
of it. I agree with the Court that the first question was concerned with the
issue whether the 1960 Agreement had the force of law in the relations
between the Parties, while the second was directed to the making of a mar-
itime delimitation in the event that the Agreement did not have such force.
The Tribunal was indeed required to undertake a delimitation of all the
maritime areas of the Parties, but only on condition that it first found that
the 1960 Agreement did not have the force of law in the relations between
them. As this condition — a condition precedent — was not satisfied, the
duty to undertake such a delimitation was never triggered off. To hold
otherwise is effectively to say that the Tribunal was bound to answer the
second question whatever was its answer to the first — a proposition
needing only to be stated to be dismissed.

It may be said that there is little to recommend a method of interpreta-
tion which is so strict as to lead to a construction of the Arbitration Agree-
ment “according to which it would . . . fail entirely to enunciate the
question really in dispute ...” (see remarks of the Permanent Court of
International Justice in the Free Zones of Upper Savoy and the District of
Gex, P.C.LJ., Series A/B, No. 46, p. 96, at p. 139). Since the actual dispute
between the Parties in this case extended to all of their existing maritime
spaces, it may be contended that any interpretation which excluded the
possibility of a comprehensive settlement through recourse to the second
question is an interpretation which fails to enunciate the question really in
dispute. On the other hand, to require recourse to be had to the second
question notwithstanding the Tribunal’s affirmative answer to the first is
so palpable a disregard of the preclusive words with which the second
question begins as to invite attention to other applicable considerations.

In his earlier capacity as a Member of this Court, Judge André Gros,
one of the two arbitrators who voted for the Award, had occasion, first in
1974 and then again in 1984, to refer to the following passage from
Charles De Visscher (Problèmes d'interprétation judiciaire en droit interna-
tional public, 1963, at pp. 24 and 25):

“The function of interpretation is not to perfect a legal instru-
ment with a view to adapting it more or less precisely to what one may
be tempted to envisage as the full realisation of an objective which
was logically postulated, but to shed light on what was in fact the
will of the Parties.” (Fisheries Jurisdiction (United Kingdom v. Iceland),

68
118 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

LCJ. Reports 1974, dissenting opinion, p. 149; and, Fisheries Jurisdic-
tion (Federal Republic of Germany v. Iceland), L.CJ. Reports 1974,
dissenting opinion, pp. 238-239. See likewise the Delimitation of
the Maritime Boundary in the Gulf of Maine Area, I.C.J. Reports 1984,
dissenting opinion, p. 388, where the English translation is slightly
different.)

Judge Anzilotti is on record as observing that, were the Permanent
Court of International Justice to confine itself to answering only part of
the question “which has been put to it”, the Court would be committing
“an abuse of its powers” (Customs Régime between Germany and Austria,
Advisory Opinion, 1931, P.C.I.J., Series A/B, No. 41, p. 37, at p. 69). How-
ever, to avoid a petitio principii, it must first be determined what is the ques-
tion requiring to be answered (Free Zones of Upper Savoy and the District of
Gex, P.C.IJ., Series C, No. 58, at pp. 445, 610-613, Professor Logoz, for
Switzerland, arguendo). Thus, although a compromis may show that the
parties desire an answer to all of certain questions, the way in which the
questions are actually framed can conceivably prevent the tribunal from
dealing with all of them. Treating of a case of this kind, in which it held
that one of certain questions could not be answered because of the way it
was constructed, the Permanent Court of International Justice seemed
unmoved by the circumstance that the Court was expressly required by
the compromis to answer all of the questions “by a single judgment”. Nor
did it yield to argument that —

“the conclusion of the Special Agreement represented a compromise
between the opposing views of the Parties — one of the two States
being particularly interested in the legal question submitted to the
Court in Article 1, and the other in the subjects dealt with in
Article 2 — and that to give judgment only on the question of law
submitted by Article | was unjust, as it destroyed the balance
between the two Parties” (Free Zones of Upper Savoy and the District
of Gex, Judgment, 1932, P.C.I.J., Series A/B, No. 46, p. 96, at p. 163).

That argument, it may be thought, carries a certain analogical force in this
case. However, without entering into the reasons why it failed in that case,
I take the view that it would fail equally in this case; reflections about
possible difficulties created by the Award for the completion of a compre-
hensive delimitation, though deserving of consideration, are not decisive.
Referring to the way the particular question had been formulated in the
Free Zones case, the Permanent Court of International Justice said:

“If the obstacle to fulfilling part of the mission which the Parties
intended to submit to the Court results from the terms of the Special
Agreement itself, it results directly from the will of the Parties .. .”
(Ibid.)

69
119 ARBITRAL AWARD (SEP. OP. SHAHABUDDEEN)

It seems to me that in the case at bar such an obstacle is presented by the
will of the Parties themselves as expressed by them in the prefatory words
of the second question. Moreover, those words having been introduced at
the instance of Guinea-Bissau itself, there is a sense in which it is apposite
to bear in mind that, as was once said by Judge Anzilotti, “it is only fair
that a government should bear the consequences of the wording of a docu-
ment for which it is responsible” (Polish Agrarian Reform and German
Minority, P.CIJ., Series A/B, No. 58, p. 175, dissenting opinion, at p. 182).
The controlling words in this case are clear. Every effort to put a gloss on
them founders on Professor Rolin’s remark, “la Cour estimera sans doute
qu'il faut lire ce qui est écrit” (1.C.J. Pleadings, Anglo-Iranian Oil Co., p. 486).

The international arbitral process provides a useful procedure of peace-
ful settlement. The international community rightly values the process.
Clearly, its utility must be protected against open-ended challenges to the
finality of awards. Equally clearly, it would be misconceived to seek to
protect the system by suffering any serious fault in its operation to remain
remediless : the preservation of the system and the vindication of its credi-
bility are interlinked. In my opinion, however, the complaint in this case
has not been made out. True, the Award of the Tribunal did not result in a
delimitation of all the maritime areas in dispute. However, this is a com-
ment not on the Award, but on the way the Parties chose to frame the
questions put to the Tribunal. As to why they framed the questions in the
way they did, a court of law need not look beyond the words of
Charles De Visscher:

“II n’est pas rare qu'il faille considérer comme adéquate une inter-
prétation qui n’assigne au traité qu’une efficacité restreinte, à pre-
mière vue peu conforme à ce qui, en bonne logique, pourrait appa-
raître comme son but. Cette inefficacité partielle peut s’expliquer,
en fait, par la volonté réfléchie des contractants de ne pas s'engager
au-delà d’un certain point.” (De Visscher, op. cit., p. 77.)

(Signed) Mohamed SHAHABUDDEEN.

70
